Citation Nr: 1547841	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to a compensable rating for right foot pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to March 2010.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida RO.  In his February 2010 notice of disagreement, the Veteran requested a hearing before a decision review officer (DRO); in July 2013 correspondence, he withdrew this request.

The Veteran initiated appeals in multiple other matters but did not perfect an appeal on those issues; consequently, they are not before the Board.  He has since filed claims seeking increased ratings for: lumbar spine, gastroesophageal reflux disease, right shoulder, left shoulder, cervical spine, left ankle, left foot degenerative joint disease, right hip bursitis, left hip bursitis, and benign prostatic hyperplasia with urinary frequency disabilities.  The Board does not have jurisdiction over such claims, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for right knee and right ankle disabilities, and seeking an increase in the rating for right foot pes planus, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have/or have had a left knee disability during the pendency of this claim.





CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met as evidenced by a December 2009 Pre-Discharge-VCAA notice response signed by the Veteran.  This notice notified him of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for a VA general examination in February 2010.  The Board finds that the VA examination report is adequate for rating purposes as it contains sufficient clinical findings and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he had left knee pain in service and continues to have pain to the present.  A May 1990 STR notes his complaint of left knee pain after playing basketball; x-rays showed a normal left knee.  An October 2009 STR notes his complaint of bilateral knee pain.  On examination, no effusion or skin lesions were noted and the Veteran had full range of motion with pain.  X-rays found no significant arthritis or other injury.  Bilateral knee pain, global in nature, was diagnosed.   

On February 2010 VA examination, the Veteran reported a diagnosis of arthritis related to his bilateral knee disability and stated that this condition is a result of playing basketball and has existed for 15 years.  His symptoms included weakness, stiffness, lack of endurance, fatigability, tenderness, subluxation, and pain.  He denied swelling, heat, redness, giving way, locking, deformity, drainage, effusion, and dislocation.  Flare-ups occur as often as 10 to 15 times per month and last for two to three days, during which he is unable to walk, bend, or stand for long periods.  X-rays of the left knee showed no evidence for fracture or other significant bone, joint, or soft tissue abnormality.  The impression was negative left knee.  The examiner did not diagnose a left knee disability as there was "no pathology to render a diagnosis."

The threshold question then that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., a left knee disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 225.   

The record does not show a diagnosis of a left knee disability.  The Board has considered the Veteran's assertions that arthritis of the left knee has been diagnosed.  However, he has not submitted a record of such diagnosis (or identified a provider of such diagnosis, whose records could be sought).   Notably, pain alone without an identifiable underlying malady or condition is not, in and of itself, a compensable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F 3d. 1356 (Fed. Cir. 2001).  And, while a layperson may be competent to observe symptoms of pain, the diagnosis and etiology of an underlying condition (such as arthritis) are complex medical questions that require medical expertise/diagnostic study.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The only medical (and competent) evidence regarding whether or not the Veteran has pathology underlying his reports of knee pain is the opinion of the VA examiner, who found no knee disability.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) a diagnosis of a left knee disability.  As there is no competent evidence that has a left knee disability, he has not presented a valid claim of service connection for such disability, and the appeal in the matter must be denied.


ORDER

Service connection for a left knee disability is denied.


REMAND

A review of the record found that further development is needed for proper adjudication of the claims of service connection for right knee and right ankle disabilities and regarding the rating for the Veteran's service-connected right foot pes planus.

Service Connection for a Right Knee Disability

A March 2006 STR notes that the Veteran complained of right knee pain after running outside.  He denied any trauma to the right knee or prior right knee problems.  Patellar tendonitis was diagnosed.  An October 2009 STR notes complaints of bilateral knee pain; x-rays revealed no significant arthritis or injury.  Bilateral knee pain, global in nature, was diagnosed.

On February 2010 VA examination, x-rays of the right knee showed no evidence for fracture or other significant bone, joint, or soft tissue abnormality.  The impression was negative right knee.  The examiner failed to diagnose a right knee disability as there was "no pathology to render a diagnosis."   However, a June 2014 private orthopedic record notes the Veteran's complaints of right knee pain and a history of multiple aches and pains in his knee following a career of basketball.  The private report suggested some "low grade articular degeneration."  The Veteran has not been evaluated by VA following this report.  Accordingly, a VA examination is required to determine whether the Veteran now has a chronic right knee disability and, if so, its likely etiology.

Service Connection for a Right Ankle Disability

The Veteran's STRs show a right ankle sprain in May 1986.  In an August 2009 report of medical assessment, he indicated that he had chronic ankle pain due to a sports injury.  In November 2009, x-rays showed arthritic changes in both ankles.  Osteoarthritis of the ankles was diagnosed.  

On February 2010 VA examination, x-rays of the right ankle showed no evidence of fracture or other significant bone, joint, or soft tissue abnormality.  The impression was negative right ankle.  The examiner determined that there was no pathology to render a diagnosis of a right ankle disability.  Following that examination, a June 2011 private treatment record noted right ankle pain due to a degenerative joint condition. 

The Board also notes that the February 2010 examiner did not acknowledge/discuss the x-ray findings in service which showed arthritis in the right ankle.  Additionally, a later treatment record included a diagnosis of right ankle pain due to a degenerative joint condition.  Accordingly, another examination to ascertain whether the Veteran has a right ankle disability, and if so, its etiology is necessary.

Increased Rating for Right Foot Pes Planus

On February VA examination, right foot pes planus was diagnosed following objective evidence of pes planus on x-ray.  On more recent VA examination in August 2013, the examiner found no objective evidence of pes planus on examination or x-ray and no symptoms related to pes planus.  The Veteran disputes this finding.  Given the conflicting evidence and the varying levels of expertise of the two examiners, another VA examination is necessary to resolve the discrepancies and to ascertain the current status of his service-connected right foot pes planus.

The record also reflects that there may be additional existing relevant treatment records that have not been sought.  In July 2013, the Veteran submitted medical releases for Dr. Anita F. Kelley-Dukes who treated him for his foot disabilities.  The claims file does not include any records from Dr. Kelley-Dukes (or show the records were sought).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for the disabilities on appeal, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified. The AOJ should specifically obtain complete records from Dr. Anita Kelley-Dukes.  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to ascertain the presence, nature, and likely etiology of right knee and right ankle disabilities, and the severity of his right foot pes planus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have, or at any time during the pendency of this claim is he shown to have had, a right knee disability?  If no, please reconcile that finding with the June 2014 private orthopedic report noting an exacerbation of some low-grade articular degeneration.  If yes, identify the right knee disability by diagnosis.

(b) Identify the likely etiology of any (and each) right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service/was incurred therein?  If the answer is no, identify the etiology considered more likely.

(c) Does the Veteran currently have, or at any time during the pendency of this claim is he shown to have had, a right ankle disability?  If no, please reconcile that finding with the November 2009 x-ray findings in service of osteoarthritis in the right ankle and the June 2011 private treatment record noting right ankle pain due to a degenerative joint condition.  If yes, identify the right ankle disability by diagnosis.

(d)  Identify the likely etiology of any (and each) right ankle disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service/was incurred therein?  If the answer is no, identify the etiology considered more likely.

(e)  Describe all symptoms of the Veteran's service-connected right foot pes planus, noting whether the disability is mild, moderate, or severe, and all findings that would allow for application of the rating criteria under Diagnostic Code 5276.  If right foot pes planus is not found, indicate whether the Veteran has another right foot disability with symptoms that could be mistaken for pes planus? If so, identify the disability by diagnosis and describe all symptoms and associated impairment in detail.
The examiner must provide rationale for all opinions.

3.  The AOJ should then review the record and re-adjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


